Citation Nr: 0124406	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with right L5-S1 radiculopathy, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1958.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

At the hearing held before the undersigned in July 2001, the 
veteran clearly indicated that additional records regarding 
the treatment of his service connected back disability are 
available.  In this regard, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

At the hearing before the Board, testimony was presented 
concerning an award of benefits from the Social Security 
Administration during the 1980's.   It was not clear, 
however, that Social Security records would have any 
relevance to the current issue of entitlement to an increased 
rating for a back disability.  The Board believes that this 
should be clarified for the record.  In addition to the 
above, in light of the veteran's consistent complaints of 
pain, the Board believes that a more thorough evaluation of 
the veteran's back is warranted in light of the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  
Specifically, the effect pain has on his ability to function.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim.  
If the veteran has only received treatment 
of his back disability at the VA Medical 
Center in Kansas City, he should so 
indicate to the RO as soon as possible.  
After securing any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured, including recent 
treatment of the veteran at the VA Medical 
Center in Kansas City.

3.  The RO should request that the veteran 
state for the record whether there are any 
records with the Social Security 
Administration that would be relevant to 
his claim.  If the veteran reports that 
any records from the Social Security 
Administration would be relevant to the 
claim, the RO should obtain from the 
Social Security Administration a copy of 
any disability determination it has made 
for the veteran and a copy of the record 
upon which any such determination was 
based, including all pertinent medical 
records.  The RO should invite the 
attention of the Social Security 
Administration to 38 U.S.C.A. § 5106 (West 
1991).  If SSA records are obtained, these 
should be associated with the veteran's 
claims folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.

4.  The veteran should be requested to 
indicate whether he has received an award 
of workers' compensation benefits.  With 
authorization from the veteran, the RO 
should obtain from any workers' 
compensation authority a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  

5.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected back disability.  The 
examiner, in conjunction with the 
examination, must review the claims 
folder or the pertinent medical records 
contained therein.  The examiner must 
review a copy of this REMAND.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected back disability.  The examiner 
should provide responses to the following 
questions:  

(a) What are the manifestations of 
the service-connected back 
disability?  The range of motion and 
any neurological disorder associated 
with this disability should be 
specifically noted.

(b) The veteran has complaints of 
pain that he attributes to his 
service-connected back disability.  
The examiner must specifically 
comment on the presence or absence 
of any objective manifestations that 
would demonstrate functional 
impairment due to pain attributable 
to the service-connected back 
disability, such as pain on 
movement, swelling, deformity or any 
other objective finding that 
supports or does not support the 
level of subjective complaints.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of his service-
connected back disability?  If so, 
the examiner should comment on the 
severity of the incoordination and 
the effect incoordination has on his 
ability to function.  

6.  Thereafter, the case should be 
reviewed by the RO. The RO should 
expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) (2001), and 
provide appropriate notice to the veteran 
of a determination in this regard.  The 
veteran is advised that any additional 
claims, including the issue of 
entitlement to additional compensation 
for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), will not be 
before the Board unless the determination 
of the RO is unfavorable, and the veteran 
files a notice of disagreement and 
completes all procedural steps necessary 
to appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





